Exhibit 10.5

 

LOGO [g707725img001.jpg]

CHANGE IN TERMS AGREEMENT

 

Principal   Loan Date   Maturity   Loan No   Call / Coll   Account   Officer  
Initials

$799,499.83  

  08-30-2012   02-29-2016   11041948   4a       ***    

References in the boxes above are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.

Any item above containing “***” has been omitted due to text length limitations.

 

Borrower:    East El Paso Physicians’ Medical Center, LLC    Lender:    Legacy
Bank    (TIN: 26-1281512)       OKC May    Foundation Surgery Affiliates, LLC   
   2801 W Memorial    (TIN: ###-##-####)       Oklahoma City, OK 73134   

14000 N PORTLAND AVE STE 205

OKLAHOMA CITY, OK 73134-4004

     

 

 

 

 

Principal Amount: $799,499.83   Date of Agreement: 02-28-2014

DESCRIPTION OF EXISTING INDEBTEDNESS. Lender Note 11041948, dated 8-30-2012,
with an original Principal amount of $800,000.00.

DESCRIPTION OF COLLATERAL. All Collateral granted and cross-pledged to Lender.

DESCRIPTION OF CHANGE IN TERMS. Modifying payment terms and maturity date.
Collecting a change in terms fee of $500.00. Adding a Co-borrower and replacing
the Guarantor, with the execution of this Agreement.

PROMISE TO PAY. East El Paso Physicians’ Medical Center, LLC; and Foundation
Surgery Affiliates, LLC (“Borrower”) jointly and severally promise to pay to
Legacy Bank (“Lender”), or order, in lawful money of the United States of
America, the principal amount of Seven Hundred Ninety-nine Thousand Four Hundred
Ninety-nine & 83/100 Dollars ($799,499.83), together with interest on the unpaid
principal balance from March 31, 2014, until paid in full.

PAYMENT. Borrower will pay this loan in full immediately upon Lender’s demand.
If no demand is made, Borrower will pay this loan in accordance with the
following payment schedule, which calculates interest on the unpaid principal
balances as described in the “INTEREST CALCULATION METHOD” paragraph using the
interest rates described in this paragraph: 5 monthly consecutive interest
payments, beginning April 30, 2014, with interest calculated on the unpaid
principal balances using an interest rate of 6.500% per annum based on a year of
360 days; 17 monthly consecutive principal and interest payments of $15,678.78
each, beginning September 30, 2014, with interest calculated on the unpaid
principal balances using an interest rate of 6.500% per annum based on a year of
360 days; and one principal and interest payment of $602,286.57 on February 29,
2016, with interest calculated on the unpaid principal balances using an
interest rate of 6.500% per annum based on a year of 360 days. This estimated
final payment is based on the assumption that all payments will be made exactly
as scheduled; the actual final payment will be for all principal and accrued
interest not yet paid, together with any other unpaid amounts on this loan.
Unless otherwise agreed or required by applicable law, payments will be applied
first to any unpaid collection costs; then to any late charges; then to any
accrued unpaid interest; and then to principal. Borrower will pay Lender at
Lender’s address shown above or at such other place as Lender may designate in
writing.

INTEREST CALCULATION METHOD. Interest on this loan is computed on a 365/360
basis; that is, by applying the ratio of the interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance is outstanding. All interest payable under
this loan is computed using this method.

PREPAYMENT. Borrower agrees that all loan fees and other prepaid finance charges
are earned fully as of the date of the loan and will not be subject to refund
upon early payment (whether voluntary or as a result of default), except as
otherwise required by law. Except for the foregoing, Borrower may pay without
penalty all or a portion of the amount owed earlier than it is due. Early
payments will not, unless agreed to by Lender in writing, relieve Borrower of
Borrower’s obligation to continue to make payments under the payment schedule.
Rather, early payments will reduce the principal balance due and may result in
Borrower’s making fewer payments. Borrower agrees not to send Lender payments
marked “paid in full”, “without recourse”, or similar language. If Borrower
sends such a payment, Lender may accept it without losing any of Lender’s rights
under this Agreement, and Borrower will remain obligated to pay any further
amount owed to Lender. All written communications concerning disputed amounts,
including any check or other payment instrument that indicates that the payment
constitutes “payment in full” of the amount owed or that is tendered with other
conditions or limitations or as full satisfaction of a disputed amount must be
mailed or delivered to: Legacy Bank, OKC May, 2801 W Memorial, Oklahoma City, OK
73134.

LATE CHARGE. If a payment is 11 days or more late, Borrower will be charged
5.000% of the unpaid portion of the regularly scheduled payment or $23.50,
whichever is greater.

INTEREST AFTER DEFAULT. Upon default, including failure to pay upon final
maturity, the interest rate on this loan shall be increased by adding an
additional 5.000 percentage point margin (“Default Rate Margin”). The Default
Rate Margin shall also apply to each succeeding interest rate change that would
have applied had there been no default. After maturity, or after this loan would
have matured had there been no default, the Default Rate Margin will continue to
apply to the final interest rate described in this Agreement. However, in no
event will the interest rate exceed the maximum interest rate limitations under
applicable law.

DEFAULT. Each of the following shall constitute an Event of Default under this
Agreement:

Payment Default. Borrower fails to make any payment when due under the
Indebtedness.

Other Defaults. Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Agreement or in any of the
Related Documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.

Default in Favor of Third Parties. Any guarantor or Borrower defaults under any
loan, extension of credit, security agreement, purchase or sales agreement, or
any other agreement, in favor of any other creditor or person that may
materially affect any of any guarantor’s or Borrower’s property or ability to
perform their respective obligations under this Agreement or any of the Related
Documents.

False Statements. Any warranty, representation or statement made or furnished to
Lender by Borrower or on Borrower’s behalf under this Agreement or the Related
Documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.

Death or Insolvency. The dissolution of Borrower (regardless of whether election
to continue is made), any member withdraws from Borrower, or any other
termination of Borrower’s existence as a going business or the death of any
member, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower’s property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.

Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the Indebtedness. This includes a garnishment of any of
Borrower’s accounts, including deposit accounts, with Lender. However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.

Events Affecting Guarantor. Any of the preceding events occurs with respect to
any Guarantor of any of the Indebtedness or any Guarantor dies or becomes
incompetent, or revokes or disputes the validity of, or liability under, any
Guaranty of the Indebtedness evidenced by this Note.

Adverse Change. A material adverse change occurs in Borrower’s financial
condition, or Lender believes the prospect of payment or performance of the
Indebtedness is impaired.

Insecurity. Lender in good faith believes itself insecure.

Cure Provisions. If any default, other than a default in payment is curable and
if Borrower has not been given a notice of a breach of the same provision of
this Agreement within the preceding twelve (12) months, it may be cured if
Borrower, after Lender sends written notice to Borrower demanding cure of such
default: (1) cures the default within ten (10) days; or (2) if the cure requires
more than ten (10) days, immediately initiates steps which Lender deems in
Lender’s sole discretion to be sufficient to cure the default and thereafter
continues and completes all reasonable and necessary steps sufficient to produce
compliance as soon as reasonably practical.



--------------------------------------------------------------------------------

Loan No: 11041948

 

  

CHANGE IN TERMS AGREEMENT

(Continued)

 

  

Page 2

 

 

 

LENDER’S RIGHTS. Upon default, Lender may declare the entire unpaid principal
balance under this Agreement and all accrued unpaid interest immediately due,
and then Borrower will pay that amount.

ATTORNEYS’ FEES; EXPENSES. Lender may hire or pay someone else to help collect
this Agreement if Borrower does not pay. Borrower will pay Lender that amount.
This includes, subject to any limits under applicable law. Lender’s attorneys’
fees and Lender’s legal expenses, whether or not there is a lawsuit, including
without limitation all attorneys’ fees and legal expenses for bankruptcy
proceedings (including efforts to modify or vacate any automatic stay or
injunction), and appeals. If not prohibited by applicable law, Borrower also
will pay any court costs, in addition to all other sums provided by law.

GOVERNING LAW. This Agreement will be governed by federal law applicable to
Lender and, to the extent not preempted by federal law, the laws of the State of
Oklahoma without regard to its conflicts of law provisions. This Agreement has
been accepted by Lender in the State of Oklahoma.

DISHONORED ITEM FEE. Borrower will pay a fee to Lender of $20.00 if Borrower
makes a payment on Borrower’s loan and the check or other payment order
including any preauthorized charge with which Borrower pays is later dishonored.

RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower’s accounts with Lender (whether checking,
savings, or some other account). This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future.
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law. Borrower authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
debt against any and all such accounts, and, at Lender’s option, to
administratively freeze all such accounts to allow Lender to protect Lender’s
charge and setoff rights provided in this paragraph.

COLLATERAL. Collateral securing other loans with Lender may also secure this
loan. To the extent collateral previously has been given to Lender by any person
which may secure this Indebtedness, whether directly or indirectly, it is
specifically agreed that, to the extent prohibited by law, all such collateral
consisting of household goods will not secure this Indebtedness. In addition, if
any collateral requires the giving of a right of rescission under Truth in
Lending for this Indebtedness, such collateral also will not secure this
Indebtedness unless and until all required notices of that right have been
given.

CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of
the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lender’s right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms. Nothing in this Agreement will constitute a satisfaction
of the obligation(s). It is the intention of Lender to retain as liable parties
all makers and endorsers of the original obligation(s), including accommodation
parties, unless a party is expressly released by Lender in writing. Any maker or
endorser, including accommodation makers, will not be released by virtue of this
Agreement. If any person who signed the original obligation does not sign this
Agreement below, then all persons signing below acknowledge that this Agreement
is given conditionally, based on the representation to Lender that the
non-signing party consents to the changes and provisions of this Agreement or
otherwise will not be released by it. This waiver applies not only to any
initial extension, modification or release, but also to all such subsequent
actions.

DOCUMENTATION/INFORMATION FEE. Lender may require additional documentation or
information related to this Indebtedness from the Borrower for loan security or
file documentation as deemed appropriate and at the sole discretion of Lender or
in accordance with covenants described in the Loan Agreement. In the event
Borrower fails to provide requested documentation or information within 60 days
from written request by Lender, a fee may be assessed for each incidence in an
amount which is the greater of $100.00 or .03% (.0003) of the outstanding
principal balance of the Indebtedness for each incidence. Said fee, if not paid
when incurred, will be added to the principal of this Indebtedness.

ADDITIONAL FEES. Borrower(s) agrees to pay any and all fees or costs associated
with this indebtedness as deemed necessary by Lender, for file documentation or
security perfection. These additional fees or costs, may include, but not be
limited to, attorney fees, appraisal fees, title fees, filing and recording
fees, or abstracting fees. Said fees, if required for Borrower(s) specific loan,
if not paid when incurred, will be added to the principal of this Indebtedness..

ADVANCES. Notwithstanding any other provision of this Agreement, Borrower
acknowledges and agrees that all Advances shall be used for the stated purpose
as specified in each application for Advance. Borrower further acknowledges and
agrees that Advances shall not be made by Lender to any deposit account owned by
Borrower, or, when applicable, a related entity of Borrower, which is held at a
financial institution other than that of Lender’s.

TIMELY ADVANCES. After appropriate written request from Borrower for an advance
of funds on this indebtedness. Lender shall have a reasonable time to consider
approval and process of the advance request. While Lender will use reasonable
effort to fund the advance as soon as feasible, Borrower understands and agrees
that a reasonable time may be up to 72 hours from the time of delivery of the
request, not including non-business days, such as weekends or holidays. If
delays are expected beyond 72 hours, Lender will notify Borrower of the delay
and expected funding date and time.

CROSS PLEDGE/CROSS COLLATERALIZED. This Note is Cross Pledged and Cross
Collateralized with all other Notes and Collateral between Borrower, Guarantors,
Grantors, and Lender.

SUCCESSORS AND ASSIGNS. Subject to any limitations stated in this Agreement on
transfer of Borrower’s interest, this Agreement shall be binding upon and inure
to the benefit of the parties, their successors and assigns. If ownership of the
Collateral becomes vested in a person other than Borrower, Lender, without
notice to Borrower, may deal with Borrower’s successors with reference to this
Agreement and the Indebtedness by way of forbearance or extension without
releasing Borrower from the obligations of this Agreement or liability under the
Indebtedness.

NOTIFY US OF INACCURATE INFORMATION WE REPORT TO CONSUMER REPORTING AGENCIES.
Please notify us if we report any inaccurate information about your account(s)
to a consumer reporting agency. Your written notice describing the specific
inaccuracy(ies) should be sent to us at the following address: Legacy Bank, OKC
May, 2801 W Memorial, Oklahoma City, OK 73134.

MISCELLANEOUS PROVISIONS. This Agreement is payable on demand. The inclusion of
specific default provisions or rights of Lender shall not preclude Lender’s
right to declare payment of this Agreement on its demand. If any part of this
Agreement cannot be enforced, this fact will not affect the rest of the
Agreement. Lender may delay or forgo enforcing any of its rights or remedies
under this Agreement without losing them. Each Borrower understands and agrees
that, with or without notice to Borrower, Lender may with respect to any other
Borrower (a) make one or more additional secured or unsecured loans or otherwise
extend additional credit; (b) alter, compromise, renew, extend, accelerate, or
otherwise change one or more times the time for payment or other terms of any
indebtedness, including increases and decreases of the rate of interest on the
indebtedness; (c) exchange, enforce, waive, subordinate, fail or decide not to
perfect, and release any security, with or without the substitution of new
collateral; (d) apply such security and direct the order or manner of sale
thereof, including without limitation, any non-judicial sale permitted by the
terms of the controlling security agreements, as Lender in its discretion may
determine; (e) release, substitute, agree not to sue, or deal with any one or
more of Borrower’s sureties, endorsers, or other guarantors on any terms or in
any manner Lender may choose; and (f) determine how, when and what application
of payments and credits shall be made on any other indebtedness owing by such
other Borrower. Borrower and any other person who signs, guarantees or endorses
this Agreement, to the extent allowed by law, waive presentment, demand for
payment, and notice of dishonor. Upon any change in the terms of this Agreement,
and unless otherwise expressly stated in writing, no party who signs this
Agreement, whether as maker, guarantor, accommodation maker or endorser, shall
be released from liability. All such parties agree that Lender may renew or
extend (repeatedly and for any length of time) this loan or release any party or
guarantor or collateral; or impair, fail to realize upon or perfect Lender’s
security interest in the collateral; and take any other action deemed necessary
by Lender without the consent of or notice to anyone. All such parties also
agree that Lender may modify this loan without the consent of or notice to
anyone other than the party with whom the modification is made. The obligations
under this Agreement are joint and several.



--------------------------------------------------------------------------------

Loan No: 11041948

 

  

CHANGE IN TERMS AGREEMENT

(Continued)

 

  

Page 3

 

 

 

PRIOR TO SIGNING THIS AGREEMENT, EACH BORROWER READ AND UNDERSTOOD ALL THE
PROVISIONS OF THIS AGREEMENT. EACH BORROWER AGREES TO THE TERMS OF THE
AGREEMENT.

BORROWER:

EAST EL PASO PHYSICIANS’ MEDICAL CENTER, LLC

 

By:  

/s/ Robert M. Byers

  Robert M. Byers, Manager of East El Paso Physicians’ Medical Center, LLC

FOUNDATION SURGERY AFFILIATES, LLC

FOUNDATION HEALTHCARE, INC., Member/Mgr of Foundation Surgery Affiliates, LLC

 

By:  

/s/ Stanton M Nelson

  Stanton M Nelson, Chief Executive Officer of Foundation Healthcare, Inc.

LENDER:

LEGACY BANK

 

X      

/s/ Richard Horton

  Authorized Signer

 

 

 

 

LOGO [g707725ex3.jpg]